     Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 1 of 16. PageID #: 494241




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                           )
                                            )       SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                   )
“Track One-B”                               )
                                            )       ORDER REGARDING
                                            )       PRETRIAL DISCOVERY
                                            )       IN TRACK ONE-B


       This Order addresses the scope of discovery the Special Master will allow in advance of the

Track One-B trial, which is scheduled for November 9, 2020.



I.     Background.

       The first bellwether trial set by the MDL Court was scheduled to begin on October 21, 2019.

Two cases were consolidated for this bellwether trial, involving claims by two Ohio plaintiffs:

Cuyahoga County and Summit County.1 The two complaints named over 20 different defendants

and defendant-families, including numerous drug manufacturers, drug distributors, and pharmacies,




       1
        The two cases are The County of Summit, Ohio. v. Purdue Pharma L.P., case no. 18-OP-
45090 (N.D. Ohio); and The County of Cuyahoga v. Purdue Pharma L.P., case no. 17-OP-45004
(N.D. Ohio).
    Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 2 of 16. PageID #: 494242




all of which are or were in the business of producing, distributing, or dispensing opioids.2

        The Court set a fact discovery deadline of January 25, 2019.3 The parties proceeded to

engage in an enormous amount of fact discovery involving hundreds of depositions and hundreds

of millions of documents. Despite the January 25, 2019 fact discovery deadline, the parties

continued to conduct fact discovery into the Summer of 2019 – partly by agreement and partly

pursuant to Orders by the undersigned to resolve late-arising discovery disputes. For example, the

deadline for written discovery was extended to March 4, 2019, and some depositions took place

thereafter.4 Indeed, both plaintiffs and defendants sought to continue taking fact-witness depositions

even during the scheduled October 2019 trial, but (as discussed below) this was not allowed.5

        On August 15, 2009, the Court severed many of the defendants, leaving a mix of seven




        2
           The two complaints named the following defendants and defendant-families: (1) Purdue
Entities; (2) Actavis Entities; (3) Cephalon Entities; (4) Janssen Entities; (5) Endo Entities; (6) Insys
Therapeutics, Inc.; (7) Mallinckrodt Entities; (8) AmerisourceBergen Drug Corporation; (9) Anda,
Inc.; (10) Cardinal Health, Inc.; (11) CVS Indiana, LLC; (12) Discount Drug Mart, Inc.; (13) HBC
Service Company; (14) H.D. Smith; (15) Henry Schein Entities; (16) McKesson Corporation; (17)
Miami-Luken, Inc.; (18) Prescription Supply, Inc.; (19) Rite Aid of Maryland, Inc.; (20) Walgreens
Entities; and (21) Walmart Inc. The first seven are manufacturers; the rest are distributors and/or
pharmacies.
        3
         See Case Management Order No. 7 Setting New Deadlines for Track One Cases at 2
(docket no. 876).
        4
          See Transcript of Final Pretrial Proceedings before Special Master David R. Cohen
(“Final Pretrial Transcript”) at 10-12 (Oct. 15, 2019) (noting that a modified fact discovery
deadline for written discovery was set for March 4, 2019, and fact witness depositions continued into
July of 2019).
        5
            See id. at 12-13.

                                                   2
    Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 3 of 16. PageID #: 494243




manufacturer-, distributor-, and pharmacy-defendants to face trial.6 Before trial, all of these

defendants except Walgreens settled. Accordingly, the Court turned its attention to the severed

defendants and set a new, “Track One-B trial,” currently scheduled to begin on November 9, 2020.

       The Track One-B plaintiffs, of course, remain the same as in Track One-A: Cuyahoga

County and Summit County. The Track One-B trial defendants, however, are all pharmacies: CVS,

Discount Drug Mart, Giant Eagle, Rite-Aid, Walgreens, and Walmart. The claims the Track One

plaintiffs originally asserted against these pharmacy defendants focused only on their internal

distribution policies and conduct, and not on their dispensing policies and conduct. See Discovery

Ruling No. 8 at 1 (docket no. 1055) (“‘distribution’ involves movement of opioid products from (for

example) a warehouse to a specific pharmacy, while ‘dispensing’ refers to the ‘final step’ in the

distribution process, from the pharmacy to an individual patient”). Indeed, the Track One plaintiffs

originally disavowed any dispensing claims against pharmacy defendants, and Track One discovery

was limited accordingly.7

       While Track One was proceeding, however, other plaintiffs in other MDL cases asserted



       6
          See docket no. 2438. The Track One-A trial defendants were four distributors
(Amerisource, Cardinal, McKesson, and Henry Schein), two manufacturers (Janssen and Teva), and
one pharmacy (Walgreens). Manufacturer Purdue was also a trial defendant, but it entered
bankruptcy a month before trial.
       7
          See Discovery Ruling No. 8 at 2 (docket no. 1055) (plaintiffs “specifically disclaimed any
claim against the National Retail Pharmacy Defendants based on their retail dispensing [of]
opioids;” nonetheless, some dispensing discovery must be produced because “many of the retail
pharmacy defendants use dispensing data as a component of their suspicious order monitoring
programs,” which are central to distribution claims). See also Discovery Ruling Regarding “OARRS
Data” at 3-4 (docket no. 3168) (“At the time [the Ohio Board of Pharmacy] produced [certain] data
during Track One-A, the only claims pending against the Pharmacy Defendants related to their
distribution of opioids to their own stores. Since then, in Track One-B, Plaintiffs have added claims
related to the Pharmacy Defendants’ dispensing practices.”) (emphasis in original).

                                                 3
      Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 4 of 16. PageID #: 494244




claims against the pharmacy defendants attacking both their distribution and dispensing policies and

conduct; it became clear the MDL Court would eventually have to address these dispensing claims.

With an eye toward providing the parties with a single bellwether trial addressing both types of

claims – rather than a less-efficient and more expensive approach of conducting two bellwether trials

in order to reach both types of claims – the Court allowed the Track One plaintiffs to amend their

complaints to add claims based on dispensing conduct. Responding to a mandamus petition by the

pharmacy defendants, however, the Sixth Circuit directed the MDL Court to strike these

amendments. As a result, instead of one MDL trial addressing both types of claims against

pharmacy defendants, there are now two scheduled trials, Track One-B (addressing only distribution

claims) and Track Three (addressing distribution and dispensing claims).8

        During the period between the setting of the Track One-B trial and the striking of plaintiffs’

Track One-B dispensing claims, some discovery regarding the pharmacy defendants’ dispensing

conduct took place. Numerous disputes arose in connection with this new dispensing discovery.

In addition, other discovery disputes cropped up relating back to plaintiffs’ original distribution

claims. This Order addresses what discovery will be allowed in Track One-B going forward.



II.     General Discovery Rules.

        As noted, the fact discovery period for Track One-A closed, at the latest, in the summer of

2019. The parties sought to conduct additional fact discovery thereafter, as late as during the Track



        8
           See Order Regarding Track 1B and Track Three at 2 (docket no. 3261) (“The Court will
select a case for a Track 3 bellwether trial in the Northern District of Ohio, at which will be decided:
(1) only public nuisance claims (2) against only the pharmacy defendants (2) in their roles as
distributors and dispensers.”).

                                                   4
    Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 5 of 16. PageID #: 494245




One-A trial itself, but the undersigned did not allow it. Specifically, at a final pretrial conference

on October 15, 2019, the Special Master stated:

               [Defendant] McKesson is requesting depositions of three witnesses. . . . I
       think that plaintiffs are also asking for depositions of seven pharmacist witnesses. . . .
       ***
       As far as I’m concerned, discovery is closed. It’s been closed for a long time. That
       includes depositions. If y’all want depositions of witnesses yet to be called who
       weren’t deposed during the discovery period, that’s something you have to agree to,
       otherwise they don’t occur. I don’t grant them.
               It seems to me you had an opportunity during discovery to take deposition
       discovery, and there are [many dozens of] folks you could have deposed, but
       strategically couldn’t and didn’t. I get that. But discovery is closed.
               What that might mean is at trial you have to go bareback – hey, you’re trial
       attorneys – which means that you would have to adduce evidence from witnesses at
       trial whom you haven’t learned what they said before they got here. That’s just the
       way it would go.

Final Pretrial Transcript at 12-13 (Oct. 15, 2019). The Special Master also ruled that, absent

compelling circumstances, an individual could not be called as a witness at trial unless he or she was

identified during discovery before March 4, 2019. Id. at 13-14.9 These rulings were issued when

Track One included only distribution claims against the pharmacies – which, following the Sixth

Circuit’s mandamus ruling, is also true now.

       The most significant change that has since occurred is there is now much more time available

before trial: the October 15, 2019 rulings cited above issued less than a week before the scheduled

Track One-A trial; in comparison, the November 9, 2020 Track One-B trial is currently over five

months away. Plaintiffs suggest that, because there is now more time available, additional discovery



       9
         To be completely accurate, the Special Master stated these were “rules that I’m thinking
of applying.” Final Pretrial Transcript at 12. After discussion of these rules with the parties, no
changes were suggested.

                                                   5
    Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 6 of 16. PageID #: 494246




directed at the distribution claims should be allowed. Plaintiffs note that discovery rulings made

during Track One-A explicitly recognized this possibility. See, e.g., Discovery Ruling No. 8 at 5

(docket no. 1055) (“At some future juncture (e.g. after the first trial), the balance the Court must

weigh under Fed. R. Civ. P. Rule 26(b)(1) may well shift, making plaintiffs’ additional requested

discovery appropriate.”); Discovery Ruling No. 3 at 4 (docket no. 762) (noting that imposition of all

discovery limitations were being made “in light of the Court’s tight trial schedule”). Defendants

respond that the Court closed discovery on the distribution claims, it should not be re-opened, and

“the Sixth Circuit’s mandamus ruling means that all discovery in Track 1B should have closed last

year.” Email from Sharon Desh (Walgreens) to Jeff Gaddy (Plaintiffs) (May 18, 2020).

       Weighing these arguments, the Special Master rules as follows. That there is now more time

to conduct discovery before plaintiffs’ distribution claims against the pharmacy defendants go to

trial in Track One-B is not, by itself, sufficient reason to allow broad, additional discovery of

documents or depositions – even if limited strictly to conduct and policies related to distribution,

and not dispensing. No matter how large a closet is, one eventually wishes for more room; similarly,

no matter how much discovery is allowed, some party will always want more. The Special Master

is confident the parties have nearly all the discovery they need to win or lose the Track One-B case

on the merits, and deadlines must be respected.10 Therefore, the Special Master will generally

enforce the rules cited above and there will be no additional fact discovery specific to Track One-B

– with three exceptions.

       First, as stated at the Track One-A pretrial conference, the parties can agree otherwise


       10
          Of course, the Track Three trial will have additional claims and different deadlines. The
scope and depth of MDL discovery to date will certainly inform what discovery is allowed in Track
Three, but nothing in this or any other Track One Order automatically limits Track Three discovery.

                                                 6
    Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 7 of 16. PageID #: 494247




amongst themselves. For example, if plaintiffs and defendants reach a deal allowing each side to

depose certain witnesses who were not deposed earlier, the Special Master will not disallow that

discovery.

       Second, the Special Master remains empowered to resolve discovery disputes that “relate

back” to Track One-A. For example, fair resolution of a lingering dispute related to documents

requested or depositions taken during Track One-A may require allowing a party to take additional

discovery now. Indeed, despite the October 15, 2019 rulings discussed above, it is easy to imagine

additional discovery might still have been allowed even during the Track One-A trial, if emergent

circumstances and fairness had demanded it. Allowing this “relation-back” discovery is especially

necessary because the number of issues pending immediately before the Track One-A trial began

was overwhelming; the Special Master was forced to engage in triage, and simply ignored and never

resolved certain discovery disputes.11 Included in this second category would be exceptions for

“compelling circumstances.” Final Pretrial Transcript at 14. Both plaintiffs and defendants have

asked for this type of relation-back discovery.12 That said, the Special Master expects the scope of

relation-back discovery will be limited.

       And third, the parties are in the midst of submitting position statements regarding the extent



       11
           In fact, the Special Master stated at the time that the October 15, 2019 ruling disallowing
new fact witness depositions applied principally to pharmacy witnesses; the rulings did not
necessarily apply to other then-pending witness issues. See Final Pretrial Transcript at 15 (“What
I’m talking about now, thank you for reminding me, are only the seven pharmacist witnesses [whom
plaintiffs want to depose] and the three witnesses McKesson wanted to depose. There are all kinds
of other witness objections that I’m not talking about right now.”).
       12
          For example, defendants have renewed motions to compel discovery from the DEA, which
they originally sought during Track One-A; and plaintiffs seek discovery into recently-produced
documents they assert defendants should have produced during Track One-A.

                                                  7
       Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 8 of 16. PageID #: 494248




to which pharmacist witnesses will be allowed to testify at the Track One-B trial, and whether this

will necessitate additional discovery regarding dispensing as it relates to distribution claims. This

Order does not address that question.



III.     Application – Plaintiffs and Walgreens.

         The Special Master now applies these rules to three discovery issues raised between

plaintiffs and Walgreens.



         A.     Agenda Item 259.

         Distributors of opioids are required to “‘design and operate a system’ to identify ‘suspicious

orders of controlled substances’ and report those orders to DEA (the Reporting Requirement).”

Masters Pharmaceutical v. Drug Enf’t Admin., 861 F.3d 206, 212 (D.C. Cir. 2017) (D.C. Cir. 2017)

(quoting 21 C.F.R. § 1301.74(b)). See Discovery Ruling No. 12 Regarding Suspicious Order

Interrogatory at 2-7 (docket no. 1174) (discussing suspicious orders, due diligence, and the reporting

requirement); Order Regarding Plaintiffs’ Summary Judgment Motion Addressing the CSA at 14-15

(docket no. 2483) (discussing DR-12 and Masters). At the heart of plaintiffs’ distribution claims,

then, are allegations that each defendant failed to: (1) put into place a Suspicious Order Monitoring

System (“SOMS”) to appropriately identify suspicious orders; (2) report those orders that it did

identify as suspicious to the DEA; and (3) conduct adequate due diligence to dispel suspicion before

filling suspicious orders. Discovery that is obviously relevant to these allegations includes those

suspicious orders the defendant actually identified, and what the defendant did after identifying

them.


                                                   8
    Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 9 of 16. PageID #: 494249




        Walgreens is also a defendant in opioid-related litigation in New York state court. In early

2020, Walgreens produced in discovery in the New York litigation five emails to Barb Martin with

“Suspicious Order” in the subject line; attached to each email was a spreadsheet listing many

thousands of suspicious orders for a half-month period, including over 30 fields of information

regarding each suspicious order. Although the spreadsheets appeared to be regular, periodic, semi-

monthly reports – four spreadsheets were sequential, covering mid-May to mid-July of 2011, while

the fifth was for the last half of October of 2011 – the New York production included only five

emails with five spreadsheets. The emails and their attachments should have been “hits” when

Walgreens used the agreed-upon document search terms in Track One. But Walgreens did not

produce these documents in MDL discovery.

        After learning of this production in the New York litigation, the Track One plaintiffs: (1)

complained that this discovery should have been produced months ago in the MDL, and (2) asked

for additional Track One deposition discovery regarding these emails and spreadsheets, as well as

an order requiring Walgreens to conduct additional searches for other, similar documents.

Walgreens did not agree to additional depositions, but it voluntarily searched the custodial files of

several individuals who sent and received the five emails at issue. Walgreens also stated it will

search additional custodial files using search terms suggested by plaintiffs, if that will end the issue.

Plaintiffs, however, assert they are also entitled to additional depositions regarding these

documents.13

        As an initial matter, it is clear that this discovery dispute “relates back” to Track One-A.


        13
          At my direction, plaintiffs submitted a proposed order, which included several more-
onerous discovery requirements than are provided here. The Special Master concludes the
obligations below are appropriate and sufficient.

                                                   9
      Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 10 of 16. PageID #: 494250




Barb Martin was a Track One document custodian, and the documents at issue are responsive to

Track One discovery requests. That Walgreens did not identify or produce these important

documents during Track One discovery is concerning. Even though the Track One discovery

deadline has passed, it is clear plaintiffs would originally have been entitled to at least some of their

currently-requested additional discovery, and so are entitled to curative discovery now.

         Without getting into all of the details of what Walgreens has done and has offered to do

regarding additional document searches, the Special Master concludes Walgreens must proceed

promptly as follows:

(A)      conduct searches for similar emails or spreadsheets (including emails that discuss such

         spreadsheets or suspicious orders) in the entire custodial files of the following individuals,

         using the four search terms identified by plaintiffs: Allison Metz, Spencer Ebann, Adriana

         Smyly, Frank DeStefano, Marcie Ranick, Barb Martin, Steve Mills, Denny Murray, Mike

         Bleser, and Steve Bamberg.14

(B)      inquire of the individuals listed in subparagraph (A) above (to the extent they are reasonably

         available), and also inquire of Walgreens employees who would have knowledge of how

         such spreadsheets were produced and where they might reside, of whether they know of any

         other custodial file or central file locations where similar emails or spreadsheets may be

         found; and if so, conduct searches in those locations for similar emails or spreadsheets

         (including emails that discuss such spreadsheets or suspicious orders) using the four search



         14
           The Special Master understands that Walgreens already did this search voluntarily for
several of these custodians. Walgreens does not have to repeat any such search, but the full list is
set out here to ensure completeness. Furthermore, if (as Walgreens has suggested regarding some
of these individuals) a custodial file no longer exists, Walgreens obviously cannot search it.

                                                   10
      Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 11 of 16. PageID #: 494251




         terms identified by plaintiffs.15

(C)      produce to plaintiffs any non-privileged documents that are returned from these searches,

         including all documents within the document families (such as cover emails or attachments),

         and including explanation of where such documents were found, and provide a log of any

         documents withheld.

Thereafter, plaintiffs may conduct a single deposition lasting no more than 2.0 hours of one of the

above-named individuals, with questioning limited to the topic of suspicious order reporting and due

diligence and the documents at issue.16



B.       Agenda Item 264.

         After plaintiffs raised the issue discussed above, Walgreens responded in part by

complaining that plaintiffs, too, had only recently produced some documents responsive to Track

One discovery requests. Walgreens then asked for similar treatment – that is, for an order requiring

plaintiffs to search various custodial files for similar documents. Walgreens did not make this

request until after plaintiffs raised the issue of the Barb Martin emails and continued to press

Walgreens for answers.17

         15
           Again, the Special Master understands that Walgreens may have already searched other
custodial files and central file locations. Walgreens does not have to repeat any such search, but the
obligation is set out here to ensure completeness.
         16
           For good cause shown, the individual deposed may be someone who is not listed above.
Plaintiffs are not strictly limited to inquiry regarding only the Barb Martin emails and spreadsheets,
but the focus of the deposition may not stray very far from these documents, either. In light of the
ongoing pandemic, this deposition will probably have to be taken via remote video. An order
addressing the MDL protocol for remote video deposition is forthcoming.
         17
           At my direction, Walgreens submitted a proposed order, which obligated plaintiffs to
undertake a broad search for documents similar to those that plaintiffs recently produced.

                                                 11
   Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 12 of 16. PageID #: 494252




       Walgreens asserts the documents plaintiffs produced only recently are important because

they reflect cooperation between Walgreens and plaintiffs in combating opioid diversion. Walgreens

points to four documents produced by Summit County. Two of these, however, Summit did timely

produce during Track One discovery, but with different Bates numbers. Another document does not

mention opioids at all; plaintiff explains the document actually addresses distribution of antibiotics

in case of bio-terrorism and is virtually irrelevant to this litigation. And the last document contains

nothing except an internet address linking to a news announcement that Walgreens is making the

heroin antidote Naloxone available without prescription in Ohio. These documents do not suggest

any discovery failure by Summit County. Accordingly, Walgreens’ request for an order directing

Summit County to conduct an additional document search is denied.

       As for Cuyahoga County, Walgreens points to two documents, one involving Walgreens

assisting the police with diversion and one involving Walgreens assisting the police with a drug

arrest. Cuyahoga County admits these documents are relevant and states it is unsure exactly why

they were produced during Track One-B but not Track One-A, except that one is a “software

problem” and one is a “vendor problem.” Specifically, Cuyahoga County states: (a) one of the

documents, produced by the Prosecutor’s Office, was collected after plaintiff added search terms to

its software search list, but the document should have hit on existing search terms – a result that does

not make sense and has not been explained, but is apparently isolated; and (b) Cuyahoga collected

the other document from the County Court and produced it during Track One-A to its e-discovery

vendor (Ricoh), but Ricoh did not then produce the document to defendants.18 After the undersigned

asked Cuyahoga County to inquire about this further, Ricoh undertook additional investigation and,


       18
            See hearing transcript at 7-14 (May 13, 2020).

                                                  12
   Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 13 of 16. PageID #: 494253




within the last few days, discovered it failed to produce to defendants documents from an entire

County Court hard-drive that plaintiff gave it long ago; Ricoh is in the process of rectifying this

issue and submitting an explanation.

       As the undersigned has stated to the parties repeatedly, the Special Master does not expect

production of documents in discovery will be perfect. Occasional, minor, late document production

will generally be forgiven, especially if other documents that were timely produced provide

substantially similar information, and especially if the receiving party had reason to know about the

information anyway. In this instance, the two documents identified by Walgreens do not suggest

any systemic deficiency by Cuyahoga County, which timely collected the documents and produced

them to Ricoh. And it is notable that Walgreens, itself, would have reason to know of its own

cooperation with plaintiffs in combating opioid diversion. This suggests Walgreens is not entitled

to an order directing the County, itself, to undertake additional document searches. In contrast, the

failure of Ricoh to search an entire hard drive is very likely not to result in only a “minor, late

production,” which suggests additional depositions may be appropriate. And like Walgreens’ Barb

Martin documents, this production certainly relates back to Track One-A.

       Given that Ricoh’s discovery is so recent, and repercussions are currently unclear, the

Special Master will wait to determine whether and the extent to which defendants are entitled to

additional discovery related to the Cuyahoga County documents from the County Court hard drive.

The Special Master directs Cuyahoga County to ensure Ricoh produces documents from the hard

drive as soon as reasonably possible, and to direct Ricoh to submit an explanation that includes

assurances there are no other, similar sources of documents produced by Cuyahoga County to Ricoh

but not produced by Ricoh to defendants.


                                                 13
     Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 14 of 16. PageID #: 494254




C.      Agenda Item 249.

        This discovery dispute also “relates back” to Track One-A. During Track One-A discovery,

plaintiffs asked Walgreens to identify individuals and document custodians with knowledge

regarding distribution claims, specifically including individuals who worked at Walgreens’

Distribution Centers. Walgreens initially responded that no employee at its distribution centers

worked on opioid distribution. See Letter from Kate Swift to Sal Badala at 1 (July 25, 2018) (“Nor

do its Distribution Center employees have duties relating to the distribution of opioids.”); Letter

from Kate Swift to Special Master at 5 (July 30, 2018) (“Nor do Walgreens’ Distribution Center

employees have duties relating to the distribution of the Schedule II opioids at issue in these

cases.”). Plaintiffs continued to insist that some distribution center employees must have knowledge

regarding the distribution claims. On October 2, 2018, “in the spirit of compromise,” Walgreens

agreed to add four custodians from its Perrysburg, Ohio Distribution Center (Deb Bish, Mark

Betteridge, Jennifer Diebert, and James Gill). Following continued negotiations, documents were

collected and produced only from Bish and Diebert, and plaintiffs deposed both of them.

        Five months later, on March 4, 2019 – the extended deadline date for fact discovery

document production – Walgreens amended its discovery responses to identify Justin Joseph and

Steven Kneller as two additional Perrysburg Distribution Center employees who had “knowledge

of Walgreens’ order monitoring systems and procedures.” When Walgreens later submitted its

Track One-A witness list, it included Joseph and Kneller, as well as one of the original four

distribution center employees (Bish, but not Betteridge, Diebert, or Gill). See docket no. 2638.

Plaintiffs objected to allowing Joseph and Kneller as witnesses, arguing Walgreens never produced

their custodial files and identified them too late to allow their depositions. Docket no. 2749 at 2-3.


                                                 14
   Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 15 of 16. PageID #: 494255




Walgreens responded it would make Kneller and Joseph available “for short depositions before they

testify.” Docket no. 2772 at 5.

       After the Track One-A trial was canceled and the Track One-B trial was set, plaintiffs asked

Walgreens to produce documents from the custodial files of Kneller and Joseph, and to schedule

their depositions. On March 9, 2020, the Special Master granted plaintiffs’ request regarding

document production.19 Thereafter, however, the Sixth Circuit granted defendants’ mandamus

petition and struck dispensing claims. Walgreens asserts this mandamus order had the effect of

canceling any need for additional discovery in Track One-B, including document production from,

or deposition of, Kneller and Joseph.

       The Special Master would agree with Walgreens if Kneller and Joseph were relevant only

to plaintiffs’ dispensing claims, which are no longer a part of Track One-B. But the history above

makes clear that Kneller and Joseph are relevant to plaintiffs’ distribution claims; Walgreens listed

them as two of its nine fact witnesses when only distribution claims were pending.

       Therefore, the Special Master gives Walgreens this choice. It may call Kneller and Joseph

as witnesses at the Track One-B trial only if it promptly produces documents from their custodial

files (as already ordered) and allows their depositions. Moreover, the Special Master makes clear

this rule also applies to plaintiffs. Specifically, the following rule applies to Walgreens and

plaintiffs: if a party included in its Track One-A witness list any individual who it identified as a

person with knowledge only at the very end of the discovery period (or after it), effectively

precluding opposing parties from deposing that individual during discovery, then the listing party

may not call that person as a witness at the Track One-B trial unless the listing party first allows


       19
            See hearing transcript at 142 (March 9, 2020).

                                                 15
     Case: 1:17-md-02804 Doc #: 3305 Filed: 05/26/20 16 of 16. PageID #: 494256




their deposition. This bilateral rule is fair and, now that we have five months until trial, neither

prejudicial to nor burdensome on any party.20

        The parties are directed to meet and confer on this topic and bring any related disputes to the

undersigned.



D.      Other Issues.

        As noted, the parties have identified other discovery issues that appear to relate back to Track

One-A. The Special Master will rule on those discovery issues in subsequent orders.

        IT IS SO ORDERED.

                                                       /s/ David R. Cohen
                                                       DAVID R. COHEN
                                                       SPECIAL MASTER

Dated: May 26, 2020




        20
          The Special Master acknowledges that, at the October 15, 2019 final pretrial in Track
One-A, he ruled that, “if a witness was identified during discovery before March 4th, [2019,] that
witness can be called. If that witness wasn’t deposed, as I said, too bad, unless there’s an
agreement.” Final Pretrial Transcript at 13 (referring principally to pharmacist witnesses).
Because we now have more time, the calculus regarding discovery only of late-identified trial
witnesses is changed.

                                                  16
